Citation Nr: 0815460	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-04 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for residuals of a back 
injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956 and from October 1956 to November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) and Board remand.  


FINDING OF FACT

The veteran's back disorder began many years after active 
service, and is not shown by the medical evidence of record 
to be related to military service or to any incident therein.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letters dated in June 2002 and September 2002 advised 
the veteran of the foregoing elements of the notice 
requirement.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's separation 
examination, his unit records, his identified private 
treatment records, and his VA treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In addition, all necessary VA 
medical examinations have been conducted.  Finally, there is 
no indication in the record that additional evidence relevant 
to the issue being decided herein is available and not part 
of the record.  See Pelegrini, 18 Vet. App. at 112.  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Although the veteran's service separation examination is of 
record, the remaining service medical records are not 
obtainable, and it is presumed that they were destroyed in a 
fire at the National Personnel Records Center (NPRC) in 1973.  
As such, there is a heightened obligation to explain findings 
and to carefully consider the benefit of the doubt rule in 
cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  However, case law does not establish a 
heightened "benefit of the doubt," only a heightened duty 
of the Board to consider the applicability of the benefit of 
the doubt rule, to assist the claimant in developing a claim, 
and to explain its decision when the veteran's medical 
records have been lost.  See Ussery v. Brown, 8 Vet. App. 64 
(1995).  Similarly, case law does not lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  The Board notes that the RO attempted to obtain 
copies of Surgeon General's Office (SGO) extracts, 
sick/morning reports, and clinical records from Fort Bragg 
Womack Army Medical Center.  In response to a November 2003 
request for SGO records and sick/morning reports, NPRC 
indicated that all records were sent.  The only records 
included were the veteran's unit records.  A June 2007 
response from NPRC indicates that the veteran's clinical 
records from Fort Bragg Womack Army Medical Center were 
retired to the veteran's personnel jacket, which is fire-
related.

Historically, the veteran had active duty service from August 
1953 to August 1956 and from October 1956 to November 1957.  
The veteran is seeking service connection for residuals of a 
back injury that he claims he incurred inservice.  
Specifically, the veteran contends that he injured his back 
in the spring of 1955 during a parachute jump.  He alleges 
that when he landed, he hit the ground very hard and injured 
his back.  He asserts that he was subsequently hospitalized 
for treatment for four to five days.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The veteran's available service medical records are negative 
for any complaints or diagnoses of a back disorder.  The 
veteran's October 1957 separation examination is of record, 
which noted a normal spine.  The veteran's unit records 
indicate that he had ten days of emergency leave in April 
1955.  

Private medical treatment records from March 1987 reveal that 
the veteran was admitted to the hospital after he fell off of 
a ladder injuring his back.  The veteran reported that he 
fell six to eight feet off of a ladder onto his back while 
painting.  The veteran complained of acute low back pain, 
pain between his shoulder blades, and pain in his neck and 
the back of his head.  The veteran stated that he had no 
major history of back problems or of severe trauma to his 
back, neck, or head in the past.  

Physical examination revealed some mild spasm in the 
paraspinal muscles and moderate tenderness over the 
supraspinous ligament throughout the entire cervical spine.  
The veteran was mildly tender to percussion in the lower 
dorsal spine and upper lumbar spine area at several levels 
from about D11 to L2.  He had full range of motion of both 
upper extremities, small and large joints, and had fully 
intact motor sensory reflex examination of both upper 
extremities.  He had full range of motion of both hips, 
knees, and ankles, and had negative straight leg raises 
bilaterally.  He had good knee jerks and a good right ankle 
jerk, but had an absent left ankle jerk.  His distal pulses 
in the upper and lower extremities were good.  X-rays of the 
lumbosacral spine showed a probable 10 percent compression 
fracture of the L2 vertebral body with some possible 
compression fracture of L1 and D12.  X-rays of the sacrum 
revealed either a chronic deformity or an acute fracture.  X-
rays of the dorsal spine showed minimal anterior wedging of 
T7 and T8 and hypertrophic arthritis.  X-rays of the cervical 
spine were normal.  The diagnosis was compression fracture of 
L2 and hypertrophic arthritis of the cervical spine.

Private medical treatment records from January 1997 to May 
1997 revealed the veteran's complaints of weakness in the 
lower extremities.  In January 1997, the veteran underwent a 
magnetic resonance imaging (MRI) scan of the lumbar and 
cervical spines which was negative.  Subsequently, the 
veteran underwent a lumbar puncture.

Private medical treatment records from March 2002 to February 
2003 reveal the veteran's complaints of and treatment for 
back pain.  A March 2002 record noted the veteran's 
complaints of low back pain down the right lower rib area and 
chronic pain with spells.  Physical examination of the back 
was fairly unremarkable with good range of motion without 
muscle spasm or abnormal posturing.  A lower extremity 
examination was also unremarkable.  X-rays showed some 
spurring consistent with mild arthritic changes and an old 
compression fracture in the upper lumbar area.  The diagnosis 
was chronic back pain with occasional episodic flare-ups with 
some arthritic changes in the lumbar area and an old 
compression fracture in the upper lumbar spine.  In January 
2003, the veteran underwent an MRI of the cervical spine 
which showed multilevel degenerative disc disease, 
particularly at C5-6 and C6-7.  At both of these levels there 
were also disco-osteophytic protrusions without evidence of 
spinal cord or nerve root compression.  There were also 
changes of mild central canal stenosis at C5-6.  A February 
2003 treatment record notes the veteran's complaints of low 
back pain for 44 years.  Physical examination of the back 
showed decreased range of motion in all directions.  There 
was no muscle spasm or abnormal posturing and gait was 
normal.  A lower extremity examination showed good range of 
motion of the hips, knees, and ankles.  The diagnosis was 
possible lumbar spinal stenosis.  Later that same month, the 
veteran underwent an MRI of the lumbar spine which showed 
some disc bulge posteriorly and to the right at L4-5, but it 
did not appear to impinge on neural elements in a major way.  
The diagnosis was significant cervical disc disease at C5-6 
and C6-7 secondary to degenerative changes at the discs.  
There was no evidence of spinal stenosis or nerve root 
impingement at the lower lumbar spine.

At an April 2004 RO hearing, the veteran testified that he 
injured his back in the late winter or early spring of 1955.  
He stated that he was brought to the post hospital, where he 
stayed for four or five days before returning to his home for 
four or five days.  When he returned, he went back to the 
post hospital for another two to three days before being 
placed on light duty for a week or two.  The veteran also 
testified that he performed more parachute jumps, and that 
when his back would bother him, he would go on sick call and 
was treated for pain with medication.  The veteran also 
indicated that he sought medical treatment for back pain 
after service in 1959 or 1960, but all of those records are 
unavailable.  The veteran stated that he has continuously had 
problems with his back since service.

VA treatment records from February 2004 to October 2007 note 
a history of chronic low back pain and cervicalgia and 
treatment for osteoarthritis.

In December 2007, the veteran underwent a VA spine 
examination.  The veteran reported that he was not a reliable 
historian anymore due to memory loss.  He contended that his 
cervical, thoracic, and lumbar spine disorders began 
inservice after a hard landing in 1955.  He complained of 
constant severe pain in the cervical, thoracic, and lumbar 
spines with radiation and tremors affecting his ability to 
walk only a few yards.  He denied any incapacitating episodes 
requiring bed rest.   

Physical examination of spine revealed the cervical, 
thoracic, and lumbar spines to be without spasm, but with 
tenderness.  Range of motion of the cervical spine revealed 
flexion with pain to 40 degrees, extension with pain to 40 
degrees, right and left lateral flexion with pain to 40 
degrees, and right and left rotation to 40 degrees.  Range of 
motion of the lumbar and thoracic spines revealed flexion 
with paint to 88 degrees, extension with pain to 30 degrees, 
right and left lateral flexion with pain to 30 degrees, and 
right and left rotation with pain to 30 degrees.  Range of 
motion of the spine was not additionally limited by 
repetitive use.  Straight leg raises were negative for 
neurological complaints.  There was tremor throughout the 
extremities with involuntary movement.  Deep tendon reflexes 
were 2+ and symmetrical.  Sensory was intact to light touch 
and gait was antalgic with generalized tremors.  The 
diagnoses were lumbar spine L2 fracture, osteoporosis of the 
cervical, thoracic, and lumbar spines with wedging of T7-T8, 
and degenerative disc disease of the lumbar and cervical 
spines.  The VA examiner concluded that the current diagnoses 
of fracture of L2 and osteoporosis with degenerative disc 
disease and neuropathy were less likely than not related to 
military service.  The VA examiner explained that the veteran 
has "several unrelated comorbid conditions that contribute 
greatly to his current complaints that are not connected or 
related to his current diagnosis."  The VA examiner also 
stated that there are no records to support a relationship 
between the current diagnosis and service and what is 
available does not override the fact that the veteran had a 
work injury from falling off a ladder.

The veteran has submitted his own statements and the 
statements his sister, his cousin, A.B., R.T., E.B., and F.E. 
in support of his contention that his current back disorder 
is related to the service.  Specifically, these statements 
allege that the veteran injured his back inservice during a 
parachute jump.  The Board acknowledges that the statements 
are competent evidence as to events and observations.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the 
statements are not competent evidence as to the etiology of 
the veteran's current disorder.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because neither the veteran, his sister, his cousin, A.B., 
R.T., E.B., nor F.E. is a physician, their statements are not 
competent evidence that the veteran's current back disorder 
is the result of any injury to his back over 50 years ago.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The Board finds that the evidence of record does not support 
a finding of service connection for a back disorder.  There 
is a diagnosis of a current low back disorder.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  Although most of the veteran's 
service medical records were unavailable, the service 
separation examination was negative for any complaints or 
findings of a back disorder.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Although the veteran's unit records 
reveal that he took ten days of emergency leave in April 
1955, there is no indication that the leave was associated 
with a back injury.  In addition, the medical evidence of 
record does not demonstrate that the current disabilities are 
related to active service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  Although the veteran testified that 
his back has bothered him since service, the medical evidence 
of record does not support this assertion.  In addition, at 
the December 2007 VA examination, the veteran stated that he 
was not a credible historian due to memory loss.  Thus, the 
Board does not find the veteran's statement to be credible.  
Accordingly, there is no competent medical evidence of record 
linking the veteran's current back disorder to service or to 
any incident of service, despite his assertions that such 
causal relationships exist.  In addition, the first medical 
evidence of a back disorder was in March 1987, over 29 years 
after service discharge.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Further, the 
first time the veteran sought treatment for a back disorder 
was after he fell off of a ladder, landing on and injuring 
his back.  At that time, the veteran reported that he had no 
major history of back problems or of severe trauma to his 
back in the past.  As there is no competent evidence which 
provides the required nexus between military service and the 
issue on appeal, the preponderance of the evidence on file is 
against the veteran's claim, and service connection for a 
back disorder is not warranted. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for residuals of a back injury is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


